Exhibit 10.1
FORM OF AMENDMENT AND EXCHANGE AGREEMENT
          AMENDMENT AND EXCHANGE AGREEMENT (the “Agreement”) dated as of
March 25, 2010, by and among OXiGENE, Inc., a Delaware corporation with offices
located at 701 Gateway Blvd, Suite 210, South San Francisco, CA 94080 (the
“Company”), and [       ] (the “Investor”).
          WHEREAS:
          A. The Company, the Investor and certain other investors (the “Other
Investors” and together with the Investor, the “Investors”) are parties to that
certain Securities Purchase Agreement, dated as of March 10, 2010 (the “Existing
Securities Purchase Agreement”), pursuant to which, among other things, the
Investor purchased from the Company (i) certain shares (the “Existing Common
Shares”) of the Company’s common stock, par value $0.01 per share (the “Common
Stock”), (ii) a Series D Warrant (the “Existing Series D Warrant”), which is
exercisable into shares of Common Stock (the “Existing Series D Warrant
Shares”); and (iii) certain other warrants to purchase Common Stock of the
Company.
          B. In connection with the execution and delivery of the Existing
Securities Purchase Agreement, the Company entered into that certain
Registration Rights Agreement, dated as of March 10, 2010 (the “Existing
Registration Rights Agreement”), by and between the Company and the Investors,
pursuant to which the Company agreed to provide certain registration rights with
respect to the Registrable Securities (as defined in the Existing Registration
Rights Agreement) under the Securities Act of 1933, as amended (the “1933 Act”),
and the rules and regulations promulgated thereunder, and applicable state
securities laws.
          C. The Company and the Investor desire to enter into this Agreement,
pursuant to which, among other things, (i) the Company and the Investor shall
amend certain of the Transaction Documents (as defined in the Existing
Securities Purchase Agreement) to provide for (x) a reduction of the number of
shares of Common Stock required to be initially registered by the Company with
the Securities and Exchange Commission pursuant to the Existing Registration
Rights Agreement and (y) an extension of the filing and effectiveness deadlines
with respect to such registration and (ii) the Company and the Investor shall
exchange the Existing Series D Warrant of the Investor for a warrant in the form
attached hereto as Exhibit A (the “Exchanged Series D Warrant”), with a face
amount of            shares of Common Stock (the “Exchanged Series D Warrant
Shares”).
          D. As a closing condition to the transactions contemplated hereby,
each of the Other Investors are executing agreements identical to this Agreement
(other than proportional changes in the numbers reflecting the different face
amount of warrants (the “Other Exchanged Series D Warrants”, and together with
the Exchanged Series D Warrant, the “Exchanged Series D Warrants”) being issued
to such Other Investor in exchange for the Series D Warrants (as defined in the
Securities Purchase Agreement) of such Other Investors) (the “Other Agreements”,
and together with this Agreement, the “Agreements”).

 



--------------------------------------------------------------------------------



 



          E. The exchange of the Existing Series D Warrant for the Exchanged
Series D Warrant is being made in reliance upon the exemption from registration
provided by Section 3(a)(9) of the 1933 Act; and
          F. Capitalized terms used but not otherwise defined herein shall have
the meanings as set forth in the Existing Securities Purchase Agreement as
amended hereby.
          NOW, THEREFORE, in consideration of the foregoing premises and the
mutual covenants hereinafter contained, the parties hereto agree as follows:
     1. Exchange. Subject to the satisfaction (or waiver) of the conditions set
forth in Sections 5 and 6 below, the Investor shall, and the Company shall,
pursuant to Section 3(a)(9) of the 1933 Act, exchange the Existing Series D
Warrant for the Exchanged Series D Warrant. At the Closing (as defined below),
the following transactions shall occur (such transactions in this Section 1, the
“Exchange”):
          1.1 Delivery. In exchange for the Existing Series D Warrant, the
Company shall deliver or cause to be delivered to the Investor the Exchanged
Series D Warrant. The Investor shall deliver or cause to be delivered to the
Company (or its designee) the Existing Series D Warrant, as soon as commercially
practicable following the Closing. As of the Closing Date, all of the Investor’s
rights under the Existing Series D Warrant shall be extinguished.
          1.2 Other Documents. The Company and the Investor shall execute and/or
deliver such other documents and agreements as are customary and reasonably
necessary to effectuate the Exchange.
          1.3 Purchase Price. The Exchanged Series D Warrant shall be issued to
the Investor in exchange for the Existing Series D Warrant and without the
payment of any additional consideration.
          1.4 Closing. Upon confirmation that the conditions to closing
specified in this Agreement have been satisfied or duly waived by the Investor
or the Company, as applicable, the closing of the Exchange (the “Closing”) shall
occur on March 26, 2010 or such other date as is mutually acceptable to the
Investor and the Company (the “Closing Date”).
     2. AMENDMENTS TO TRANSACTION DOCUMENTS.
          2.1 Ratifications. Except as otherwise expressly provided herein, the
Existing Securities Purchase Agreement and each other Transaction Document, is,
and shall continue to be, in full force and effect and is hereby ratified and
confirmed in all respects, except that on and after the Closing Date: (i) all
references in the Existing Securities Purchase Agreement to “this Agreement”,
“hereto”, “hereof”, “hereunder” or words of like import referring to the
Existing Securities Purchase Agreement shall mean the Existing Securities
Purchase Agreement as amended by this Agreement, (ii) all references in the
other Transaction Documents, to the “Securities Purchase Agreement”, “thereto”,
“thereof”, “thereunder” or words of like import referring to the Securities
Purchase Agreement shall mean the Existing Securities Purchase Agreement as
amended by this Agreement, (iii) all references in the Existing Registration
Rights Agreement to “this Agreement”, “hereto”, “hereof”, “hereunder” or words
of like import referring

2



--------------------------------------------------------------------------------



 



to the Existing Registration Rights Agreement shall mean the Existing
Registration Rights Agreement as amended by this Agreement, and (iv) all
references in the other Transaction Documents to the “Registration Rights
Agreement”, “thereto”, “thereof”, “thereunder” or words of like import referring
to the Registration Rights Agreement shall mean the Registration Rights
Agreement as amended by this Agreement.
          2.2 Amendments to Existing Registration Rights Agreement. On and after
the Closing Date, the Existing Registration Rights Agreement is hereby amended
as follows:
               (a) The defined term “Filing Deadline” is hereby amended by
replacing “10th Business Day” with “15th Business Day”.
               (b) The defined term “Effectiveness Deadline” is hereby amended
by replacing both references to “40th calendar day” with “50th calendar day” and
by replacing both references to “70th calendar day” with “80th calendar day”.
               (c) The defined term “Required Registration Amount” is hereby
amended by adding the following:
“Notwithstanding the foregoing, with respect to the initial Registration
Statement filed hereunder, the Required Registration Amount shall mean the sum
of (i) the number of Common Shares issued pursuant to the Securities Purchase
Agreement and (ii) 6,755,157 Warrant Shares issuable pursuant to the Warrants
(subject to the occurrence of certain events, all of which may become issuable
pursuant to the Series D Warrants). The Buyers acknowledge that the number of
shares of Common Stock to be included in the initial Registration Statement with
respect to the Series D Warrants is a number negotiated by the parties hereto
and is not intended to provide any guidance with respect to the Company’s view
of the market price of its Common Stock as of any Adjustment Time (as defined in
the Series D Warrants). The parties hereto agree that the foregoing adjustment
shall be deemed to be a reduction in the amount of Registrable Securities
permitted to be resold pursuant to the initial Registration Statement by the SEC
for purposes of Section 2(f) below for which no Registration Delay Payments
shall apply. The Buyers further acknowledge that notwithstanding anything to the
contrary in the Transaction Documents, in no event shall the Company be required
to file a Registration Statement, and no Registration Delay Payments shall
apply, if such filing would contravene Rule 415 or policies of the Staff (as
determined through consultation with the Company’s legal counsel and with Legal
Counsel) relating to Rule 415, each as in effect on the date of such filing.”
               (d) The first sentence of Section 2(a) is hereby amended and
restated as follows: “The Company shall prepare and, as soon as practicable, but
in no event later than the Filing Deadline, file with the SEC an initial
Registration Statement on Form S-3 covering the resale of the Required
Registration Amount of Registrable Securities as of the date such Registration
Statement is initially filed with the SEC, provided further that if Form S-3 is
unavailable for such a registration, the Company shall use such other form as is
required by Section 2(c).”

3



--------------------------------------------------------------------------------



 



               (e) The first sentence of Section 3(a) is hereby amended and
restated as follows: “The Company shall promptly prepare and file with the SEC a
Registration Statement with respect to the Required Registration Amount of
Registrable Securities (but in no event later than the applicable Filing
Deadline) and use its reasonable best efforts to cause such Registration
Statement to become effective as soon as practicable after such filing (but in
no event later than the Effectiveness Deadline).”
          2.3 Amendments to Transaction Documents. On and after the Closing
Date, each of the Transaction Documents are hereby amended as follows:
               (a) The defined term “Series D Warrants” is hereby amended and
restated as “the Exchanged Series D Warrants (as defined in the Amendment and
Exchange Agreements)”.
               (b) The defined term “Series D Warrant Shares” is hereby amended
and restated as “the Exchanged Series D Warrant Shares (as defined in the
Amendment and Exchange Agreements)”.
               (c) The defined term “Amendment and Exchange Agreements” shall
mean “those certain Amendment and Exchange Agreements, dated as of March 25,
2010, each by and between the Company and each Buyer”.
               (d) The defined term “Transaction Documents” is hereby amended to
include the Amendment and Exchange Agreements.
     3. REPRESENTATIONS AND WARRANTIES
          3.1 Investor Bring Down. The Investor hereby represents and warrants
to the Company with respect to itself only as set forth in Section 2 of the
Existing Securities Purchase Agreement as to this Agreement as if such
representations and warranties were made as of the date hereof and set forth in
their entirety in this Agreement. Such representations and warranties to the
transactions thereunder and the securities issued pursuant thereto are hereby
deemed for purposes of this Agreement to be references to the transactions
hereunder and the issuance of the securities pursuant hereto.
          3.2 Company Bring Down. Except as set forth on Schedule 3(b) attached
hereto, the Company represents and warrants to the Investor as set forth in
Section 3 of the Existing Securities Purchase Agreement as if such
representations and warranties were made as of the date hereof and set forth in
their entirety in this Agreement. Such representations and warranties to the
transactions thereunder and the securities issued pursuant thereto are hereby
deemed for purposes of this Agreement to be references to the transactions
hereunder and the issuance of the securities pursuant hereto, references therein
to “Closing Date” being deemed references to the Closing Date as defined in
Section 1.4 above, and references to “the date hereof” being deemed references
to the date of this Agreement.

4



--------------------------------------------------------------------------------



 



     4. Covenants.
          4.1 Reasonable Best Efforts. The Company shall use its reasonable best
efforts to timely satisfy each of the conditions to be satisfied by it as
provided in Section 6 of this Agreement. The Investor shall use its reasonable
best efforts to timely satisfy each of the conditions to be satisfied by it as
provided in Section 5 of this Agreement.
          4.2 Disclosure of Transactions and Other Material Information. On or
before 9:30 a.m., New York time, on the first (1st) Business Day following the
date of this Agreement, the Company shall file a Current Report on Form 8-K
describing all the material terms of the transactions contemplated by the
Transaction Documents in the form required by the 1934 Act and attaching all the
material Transaction Documents (including, without limitation, this Agreement
(and all schedules to this Agreement), the form of the Warrants and the form of
the Registration Rights Agreement) (including all attachments, the “8-K
Filing”). From and after the issuance of the 8-K Filing, the Company shall have
disclosed all material, non-public information (if any) delivered to any of the
Buyers by the Company or any of its Subsidiaries, or any of their respective
officers, directors, employees or agents in connection with the transactions
contemplated by the Transaction Documents.
          4.3 Fees. The Company shall reimburse Greenberg Traurig, LLP (counsel
to the lead Buyer), on demand, for all reasonable, documented costs and expenses
incurred by it in connection with preparing and delivering this Agreement
(including, without limitation, all reasonable, documented legal fees and
disbursements in connection therewith, and due diligence in connection with the
transactions contemplated thereby), provided, however, that the amount payable
by the Company to Greenberg Traurig, LLP under any and all of the Transaction
Documents shall not exceed $10,000 in the aggregate unless agreed to in writing
by the Company.
          4.4 Holding Period. For the purposes of Rule 144, the Company
acknowledges that the holding period of the Exchanged Series D Warrant Shares
(if acquired using a Cashless Exercise (as defined in the Exchanged Series D
Warrant)) may be tacked onto the holding period of the Existing Series D
Warrants, and the Company agrees not to take a position contrary to this
Section 4.4.
     5. CONDITIONS TO COMPANY’S OBLIGATIONS HEREUNDER.
     The obligations of the Company to the Investor hereunder are subject to the
satisfaction of each of the following conditions, provided that these conditions
are for the Company’s sole benefit and may be waived by the Company at any time
in its sole discretion by providing the Investor with prior written notice
thereof:
          5.1 The Investor shall have duly executed this Agreement and delivered
the same to the Company.
          5.2 Each of the Other Investors shall have duly executed the Other
Agreement of such Other Investor and delivered the same to the Company.

5



--------------------------------------------------------------------------------



 



          5.3 The representations and warranties of the Investor shall be true
and correct in all material respects as of the date when made and as of the
Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date which shall be true and correct as
of such specified date), and the Investor shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Investor at or prior to the Closing Date.
     6. CONDITIONS TO INVESTOR’S OBLIGATIONS HEREUNDER.
     The obligations of the Investor hereunder are subject to the satisfaction
of each of the following conditions, provided that these conditions are for the
Investor’s sole benefit and may be waived by the Investor at any time in its
sole discretion by providing the Company with prior written notice thereof:
          6.1 The Company shall have duly executed and delivered this Agreement
to the Investor.
          6.2 The Company shall have duly executed and delivered to the Investor
the Exchanged Series D Warrants.
          6.3 The Company shall have delivered to the Investor a copy of each
Other Agreement, duly executed and delivered by the Company and each Other
Investor party thereto.
          6.4 The Investor shall have received the opinion of Mintz, Levin,
Cohn, Ferris, Glovsky and Popeo, P.C., the Company’s counsel, dated as of the
Closing Date, in the form acceptable to the Investor.
          6.5 The Company shall have delivered to the Investor a copy of the
Amended and Restated Irrevocable Transfer Agent Instructions, in the form
acceptable to the Investor, which instructions shall have been delivered to and
acknowledged in writing by the Company’s transfer agent.
          6.6 The Company shall have delivered to the Investor a certificate, in
the form acceptable to the Investor, duly executed by the Secretary of the
Company and dated as of the Closing Date, as to (i) the resolutions authorizing
the transactions contemplated hereby as adopted by the Company’s board of
directors, in a form reasonably acceptable to the Investor, (ii) the Certificate
of Incorporation of the Company and (iii) the Bylaws of the Company, each as in
effect at the Closing.
          6.7 Each and every representation and warranty of the Company shall be
true and correct in all material respects as of the date when made and as of the
Closing Date as though originally made at that time (except for representations
and warranties that speak as of a specific date, which shall be true and correct
as of such date) and the Company shall have performed, satisfied and complied in
all material respects with the covenants, agreements and conditions required to
be performed, satisfied or complied with by the Company at or prior to the
Closing Date. The Investor shall have received a certificate, duly executed by
the Chief Executive Officer of the Company, dated as of the Closing Date, to the
foregoing effect and as to

6



--------------------------------------------------------------------------------



 



such other matters as may be reasonably requested by the Investor in the form
acceptable to the Investor.
          6.8 The Company shall have obtained all governmental, regulatory or
third party consents and approvals, if any, necessary for the sale of the
Securities, including without limitation, those required by the Principal
Market, except for the Stockholder Approval.
          6.9 No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.
          6.10 The Company and its Subsidiaries shall have delivered to the
Investor such other documents relating to the transactions contemplated by this
Agreement as the Investor or its counsel may reasonably request.
     7. TERMINATION.
          In the event that the Closing does not occur on or before five
(5) Business Days from the date hereof due to the Company’s or the Investor’s
failure to satisfy the conditions set forth in Sections 5 and 6 hereof (and the
nonbreaching party’s failure to waive such unsatisfied conditions(s)), the
nonbreaching party shall have the option to terminate this Agreement with
respect to such breaching party at the close of business on such date without
liability of any party to any other party. Upon such termination, the terms
hereof shall be null and void and the parties shall continue to comply with all
terms and conditions of the Transaction Documents, as in effect prior to the
execution of this Agreement.
     8. MISCELLANEOUS.
          8.1 Miscellaneous Provisions. Section 9 of the Existing Securities
Purchase Agreement is hereby incorporated by reference herein, mutatis mutandis.
          8.2 Most Favored Nation. The Company hereby represents and warrants as
of the date hereof and covenants and agrees from and after the date hereof that
none of the terms offered to any Person with respect to any consent, release,
amendment, settlement or waiver relating to the terms, conditions and
transactions contemplated hereby (each a “Settlement Document”), is or will be
more favorable to such Person than those of the Investor and this Agreement. If,
and whenever on or after the date hereof, the Company enters into a Settlement
Document, then (i) the Company shall provide notice thereof to the Investor
immediately following the occurrence thereof and (ii) the terms and conditions
of this Agreement, the other Exchange Documents and the Securities (other than
any limitations on conversion or exercise set forth therein) shall be, without
any further action by the Investor or the Company, automatically amended and
modified in an economically and legally equivalent manner such that the Investor
shall receive the benefit of the more favorable terms and/or conditions (as the
case may be) set forth in such Settlement Document, provided that upon written
notice to the Company at any time the Investor may elect not to accept the
benefit of any such amended or modified term or condition, in which event the
term or condition contained in this Agreement or the Securities (as the case may
be) shall apply to the Investor as it was in effect immediately prior to such

7



--------------------------------------------------------------------------------



 



amendment or modification as if such amendment or modification never occurred
with respect to the Investor. The provisions of this Section 8.2 shall apply
similarly and equally to each Settlement Document.
[The remainder of this page is intentionally left blank]

8



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Investor and the Company have caused their
respective signature page to this Agreement to be duly executed as of the date
first written above.

            COMPANY:

OXIGENE, INC.
      By:           Name:   Dr. Peter J. Langecker        Title:   Chief
Executive Officer   

 



--------------------------------------------------------------------------------



 



         

     IN WITNESS WHEREOF, the Investor and the Company have caused their
respective signature page to this Agreement to be duly executed as of the date
first written above.

            INVESTOR:
                    By:           Name:           Title:        

 